DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4-5, and 8-10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 2, 5, and 8-10: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 5, and 8-10 recite ranges of values of melt viscosity, weight percentages, melting enthalpy, and weight-average molecular weight, which are the broader recitations of the limitations, and the claims also recite ‘preferable’ ranges of values of these properties, which are the narrower recitations of the limitations. The claims are considered indefinite because there is a question or doubt as to whether the preferable ranges are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

As to claim 4: The claim recites a test specimen having dimensions which deviate from “the specification”. The claim does not previously refer to a “specification” and therefore this term lacks proper antecedent basis.

Claim Rejections – 35 U.S.C. §§ 101, 112

The following is a quotation of 35 U.S.C. § 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-19 are rejected under 35 U.S.C. § 101 as being drawn to a nonstatutory subject matter and under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims do not fall within at least one of the four categories of patent eligible subject matter because they recite a “use” which is not one of the four categories of patent eligible subject matter. The claims thereby fail to comply with 35 U.S.C. § 101. The claims also do not set forth any particular steps of a method of using the recited “use”, and therefore the claims do not inform one skilled in the art about the scope of the recited “use” with reasonable clarity.

Claim Objections

Claim 3 is objected to because of the following informalities.
Claim 3 begins with the object of a sentence and then includes a further complete sentence. Present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). Periods may not be used elsewhere in the claims except for abbreviations. MPEP 608.01(m).
Claim 3 further includes both the term “specimen” (singular) and the term “specimens” plural which disagree in number.
Appropriate correction is required.

Allowable Subject Matter

Claims 1, 6-7, and 11-15 are allowed.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764